IN THE COURT OF APPEALS OF IOWA

                                   No. 18-0384
                              Filed August 15, 2018


IN THE INTEREST OF J.C.W.,
Minor Child,

JAMES SCHUT and TIFFANNIE SCHUT, Guardians,
    Petitioners-Appellees,

J.W., Mother,
      Respondent-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Sioux County, Brian L. Michaelson,

Judge.



       A mother appeals the termination of her parental rights under Iowa Code

chapter 600A (2017). AFFIRMED.



       Kley B. DeJong of Klay, Veldhuizen, Bindner, De Jong & Halverson, P.L.C.,

Orange City, for appellant.

       Jenny L. Winterfeld of Winterfeld Law, PLC, Sioux City, for appellees.

       Kelly J. Goslinga or Clabaugh & Goslinga, Sioux Center, attorney and

guardian ad litem for minor child.



       Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                         2


DOYLE, Judge.

      A mother appeals the termination of her parental rights under Iowa Code

chapter 600A (2017).     She contends there is insufficient evidence that she

abandoned the child.

      We review termination proceedings under chapter 600A de novo. See In re

R.K.B., 572 N.W.2d 600, 601 (Iowa 1998). As in all termination proceedings, our

primary concern is the child’s best interests. See Iowa Code § 600A.1; R.K.B.,
572 N.W.2d at 601. Though the juvenile court’s findings are not binding, we give

them weight. See R.K.B., 572 N.W.2d at 601.

      The district court terminated the mother’s parental rights after determining

she abandoned the child pursuant to Iowa Code section 600A.8(3)(b) (defining

abandonment as relating to children six months of age or older). Under this

section,

      a parent is deemed to have abandoned the child unless the parent
      maintains substantial and continuous or repeated contact with the
      child as demonstrated by contribution toward support of the child of
      a reasonable amount, according to the parent’s means, and as
      demonstrated by any of the following:
             (1) Visiting the child at least monthly when physically and
      financially able to do so and when not prevented from doing so by
      the person having lawful custody of the child.
             (2) Regular communication with the child or with the person
      having the care or custody of the child, when physically and
      financially unable to visit the child or when prevented from visiting
      the child by the person having lawful custody of the child.
             (3) Openly living with the child for a period of six months within
      the one-year period immediately preceding the termination of
      parental rights hearing and during that period openly holding himself
      or herself out to be the parent of the child.

Iowa Code § 600A.8(3)(b).
                                          3


       The mother concedes she has had no contact with the child since

September 2016. However, she claims she was either physically unable to visit

the child or the child’s guardians prevented her from doing so. Specifically, the

mother claims she was prevented from visiting the child between March 2017 and

July 2017 because she “was sex trafficked” during this period. As to her reasons

for not maintaining contact with the child before or after this period, the mother

claims the guardians denied her requests to visit the child. The district court

disagreed, finding

       [the mother]’s limited efforts to reach out to the [guardians] in no way
       rise to the level of substantial, meaningful, or continuous. The few
       efforts [the mother] did make reveal that she was not in a healthy
       place and was continuing to use illegal drugs and self-harm. She did
       not send gifts or cards to [the child], nor did she make any offers of
       financial or emotional support. She could have requested visits with
       [the child] through the guardianship proceeding. She chose not to
       do so.

The record overwhelmingly supports the court’s finding.            The record also

overwhelmingly supports the court’s finding that termination is in the best interests

of the child. Because the mother abandoned the child by failing to maintain

substantial and continuous or repeated contact with the child as defined in section

600A.8(3)(b), we affirm the termination of the mother’s parental rights.

       AFFIRMED.